El Juez Asociado Sr. MacLeary,
emitió la siguiente opinión del Tribunal:
La presente es un recurso de apelación interpuesto por Juan García y José Sierra, contra sentencia dictada por el Tribunal de Distrito de San Juan, en la causa en que los acusados fueron procesados por alteración de la paz, pidien-do dichos acusados, después, un auto de habeas corpus, que fué concedido, y en la vista de dicho auto el Tribunal se negó á ponerlos en libertad. Consta que los demandados interpusieron recurso de apelación contra ambas sentencias. En esta causa los demandados fueron acusados del delito de robo, ó robo con escalamiento, pero en el acto del j uicio fue-ron absueltos de ese-delito, y condenados por perturbación de la paz pública. El nombre de Jesús García aparece en los autos, algunas veces como Juan García y otras veces, como José García. Sobre estos dos extremos, después de haber sido declarados convictos y encarcelados los acusados, su abogado defensor Don Juan R. Ramos, presentó una so-licitud ante el Tribunal de Distrito de San Juan, pidiendo un auto de habeas corpus, y consignando: Primero: qué *558los demandados no podían ser acusados de un delito y de-clarados convictos de otro, que debían haber sido declarados convictos ó absueltos del delito del cual se les acusaba, y de ningún otro. Segundo: que no fué Jesús Sierra, sino José Sierra, quien fué condenado á prisión, y al pago de las cos-tas. Al celebrarse la vista del auto de habeas corpus, el Tribunal decidió que bajo el artículo 286 de la Ley de En-juiciamiento Criminal, estaba autorizado á condenar los de-mandados por la perturbación de la paz pública, en tanto que los absolviera del delito de robo, y que en cuanto al error con respecto al nombre, fué perfectamente probado que el individuo que se encontraba en la cárcel, era el ver-dadero reo, aunque su nombre fuera José Sierra, Juan Sierra ó Jesús Sierra. No consta que se hayan presentado más pruebas en cuanto al nombre verdadero del acusado, que su propia afirmación, y la de su abogado defensor. El abogado defensor alega que el artículo 286 se refiere solamente á causas sometidas á Jurados, y que mientras que un jurado tiene el poder de absolver á una persona del delito de que ha sido acusada, y declararla culpable de otro menor, com-prendido en el mayor, un Tribunal no puede hacerlo. El Tribunal rehusó poner en libertad á los presos, según se ha-bía solicitado en la instancia en que se pidió el auto de habeas corpus, y contra esta órden, denegándoles la liber-tad, los referidos presos han interpuesto recurso de apela-ción para ante este Tribunal. De los autos no se desprende muy claramente si la intención era interponer el recurso contra la órden, denegándoles la libertad á los presos, bajo habeas corpus, ó contra la sentencia por la cual fueron de- ' clarados convictos. En efecto, se puede entender que la in-tención era seguir ambos recursos. En cuanto al recurso interpuesto contra la sentencia del Tribunal, declarando culpables á los acusados del delito de perturbación de la paz pública, y condenándolos á prisión y al pago de las cos-tas, este Tribunal no es competente para resolverlo, puesto que dicho delito es solamente un delito menos grave, (misde*560meanor) sobre cuyos delitos este Tribunal no tiene jurisdic-ción, según se ha establecido definitivamente en decisiones anteriores. Parece que el Tribunal estaba bajo la impre-sión de que puesto que se había expedido una órden des-pués de haberse pronunciado la sentencia en la causa, que pudiese estimarse perjudicial á los demandados, habría lu-gar al recurso bajo el tercer párrafo del artículo 347 del Có- • digo de Enjuiciamiento Criminal, pero este párrafo, lo mis-mo que todos los demás con respecto á recursos de apela-ción, se rige por el artículo No. 345, el cual limita recursos para ante este Tribunal, á casos de felony. No importa, pues, si la sentencia del Tribunal era acertada en declarar culpables á los demandados de un delito inferior, en lugar del delito del cual se les acusaba. Tal declaración, si no era acertada, era solamente, un error que' no hace nula la sentencia en esta causa, sino solamente errónea, cuando más. Sin embargo, si fuese' necesario decidir el asunto, yo diría, de acuerdo con el Tribunal inferior, que podría decla-rarse á los acusados culpables del delito menos grave, ó sea de perturbación de la paz, por cuanto dicho delito está com-prendido en el del que se les acusa; á saber: robo. Al con-siderar el recurso de apelación, interpuesto contra la orden dictada con respecto á habeas corpus, no podemos tomar en consideración la objeción presentada contra el error de la sentencia, por cuanto el Tribunal de Distrito era competente para dictar dicha sentencia, y ésta no era nula. Después de lo dicho, queda solamente un extremo que considerar, y este es, si es, ó no, el error con respecto al nombre del de-mandádo, suficiente para hacer la sentencia inaplicable al mismo, y para hacer preciso el que se le pusiera, en libertad. El Tribunal claramente declara en la sentencia que él es la persona que fué acusada, y que fué juzgada y condenada en la causa que ocupa al Tribunal; y tratándose puramente de una cuestión de identidad y no de nomenclatura, el Tribunal se negó á poner en libertad á dicho individuo, y lo vol-vió á poner bajo la custodia del Alcaide. Este Tribunal ha *562revisado los autos cuidadosamente, sin encontrar ninguna infracción de ley, señalada ó no que fuera por el abogado defensor, y considerando los méritos de la causa, y todas las objeciones que se han hecho, este Tribunal es de la opinión que debe confirmarse y hacerse cumplir la sentencia del Tribunal de Distrito. De consiguiente, la sentencia de este Tribunal se dictará según lo anteriormente expuesto.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras, y Sulzbacher.